Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 1 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 2 of 27




                              P078
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 3 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 4 of 27




                              P080
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 5 of 27




                              P081
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 6 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 7 of 27




                              P083
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 8 of 27




                              P084
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 9 of 27




                              P085
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 10 of 27




                              P086
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 11 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 12 of 27




                              P088
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 13 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 14 of 27




                              P108
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 15 of 27
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 16 of 27




                              P110
Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19 Page 17 of 27
Yahoo Mail - .Post observation conference question
                      Case 1:18-cv-06657-PGG                            https://mail.yahoo.com/d/folders/21/messages/7753
                                                   Document 70-11 Filed 06/21/19       Page 18 of 27


           .Post observation conference question

           From: Maya Zabar {mszabar@yahoo.com)

           To:    aoneil@uft.org; jbernstein@uft.org; bglass@ghnylaw.com

           Cc:    jasonagosto1978@yahoo.com; andrewvsavage88@gmail.com

           Bee:   abytay@aol.com

           Date: Monday, December 4, 2017, 5:11 PM EST



           Hi Alice.

           I just received Mr. Urena's low inference notes (which are chock full of misrepresentations, which I will
           address in a separate letter later, when I'm not so upset}. He has requested to do a post-observation
           conference with me on Wednesday, 8th period. last year, according to both him and AP Rosales, post
           observation conferences are a courtesy. I have PERB against Mr. Urena. I am not remotely comfortable
           being alone with him or even if another AP is there, either. Especially as we already know he has his APs lie
           (see: Mr. Young's situation}. He is verbally pedantic and dismissive. llf I say anything that counters what he
           says during these conferences, he becomes loud and bullies you into not talking. These conferences are
           not about helping me, but intimidating me. Can I refuse to take the meeting? Thank you for your advice.



           Ms. Maya Zabar




1 of 1                                                                                                           1119/2019, 10:19 AM

                                                                P120
Yahoo Mail - 3 disciplinary
                        Caseletters rcvd at once
                                 1:18-cv-06657-PGG Document 70-11 Filedllltps://mail.yahoo.com/d/folders/21/messages/9979
                                                                         06/21/19 Page 19 of 27



           3 disciplinary letters rcvd at once

           From: Ms. Maya Zabar (mszabar@yahoo.com)

           To:    bglass@ghnylaw.com; aoneil@uft.org

           Date: Wednesday, May 2, 2018, 2:12 PM EDT



           Hi.

           Attached are three disciplinary letters I just received at the end of period 7. Yesterday I was observed by Ms
           Rosales and Ms daly. Its very convenient they're doing this the 24 hours before my grievance hearing
           regarding the contractual issues for PD & CPT.

           Ms. Zabar
           Hi.

           Attached are three disciplinary letters I just received at the end of period 7. Yesterday I was observed by Ms
           Rosales and Ms daly. Its very convenient they're doing this the 24 hours before my grievance hearing
           regarding the contractual issues for PD & CPT.

           Ms. Zabar

            ~ disciplinary letters rcvd may 2, 2018.pdf
            ~     4.3MB




1 of 1                                                                                                             1/19/2019,9:58 AM

                                                                  P121
Yahoo Mail - UFT Executive
                    CaseBoard-4/23118 and the Chief Leader
                           1:18-cv-06657-PGG                              https://mail.yahoo.com/d/folders/21/messages/9835
                                                     Document 70-11 Filed 06/21/19       Page 20 of 27


           UFT Executive Board-4/23/18 and the Chief Leader

           From: Andrew Savage (andrewvsavage88@gmail.com)

           To:    jasonagosto 1978@yahoo.com; rachel.matuk@gmail.com; geoziggy@yahoo.com;
                   mszabar@yahoo.com; nnuego2@aol.com; rtrobinson13@gmail.com; janice.edelman@gmail.com

           Date: Tuesday, April 17, 2018, 8:42 AM EDT



           Dear Art and Design Consultation Committee,

           We have gained some momentum as a result of the letter we sent to the UFT a few weeks ago. In the
           interest of building on that momentum, the Movement of Rank and File Educators (MORE) has invited us as
           their guests to the UFT Executive Board Meeting next Monday 4/23/18 at 6pm. Please respond to this email
           with your availability as this would be an excellent opportunity to confront UFT leadership directly on their
           failure to protect our chapter.

           Also, the Chief Leader Union newspaper has reached out to Jason and I in response to the copy of our letter
           that we sent them. The reporter would like to meet either this Friday 4/20/18 or next Friday 4/27/18 at the
           Starbucks on 55th and Lexington, a block away from Art and Design. Please respond to this email with your
           availability for this meeting and which, if any, date you would be available.

           In Solidarity,

           Andrew Savage
           UFT Delegate
           High School of Art and Design




1 of I                                                                                                           1119/2019, 10:04 AM
                                                                P128
Yahoo Mail- [Tiny Scanner]
                     CaseDoc Mar 29, 2018, 13:57
                           1:18-cv-06657-PGG             Document 70-11https://mail.yahoo.com/d/folders/21/messages/9613/AJidzgo
                                                                           Filed 06/21/19 Page 21 of 27                          ...




           [Tiny Scanner] Doc Mar 29, 2018, 13:57

           From: Maya Zabar (mszabar@yahoo.com)
           To:    jasonagosto1978@yahoo.com; bglass@ghnylaw.com; andrewvsavage88@gmail.com; AOneil@uft.org;
                  jbernstein@uft.org
           Bee:   abytay@aol.com
           Date: Thursday, March 29, 2018, 1:58 PM EDT


           Because no break is ever to begin without retaliation ... I just received this at the start of 8th period, the day
           before spring break.

           I hope everyone enjoys their own.




                  Doc Mar 29, 2018, 13:57.pdf
                  324.5kB




1 of 1                                                                                                                 1/19/2019, 10:08 AM

                                                                   P138
                    Case
Yahoo Mail - Fwd: APPR question                                   https://mail.yahoo.com/d/folders/2/messages/12250
                           1:18-cv-06657-PGG Document 70-11 Filed 06/21/19       Page 22 of 27



          Fwd: APPR question

          From: Ms. Maya Zabar (mszabar@yahoo.com)
          To:      bglass@ghnylaw.com
          Date: Monday, January 7, 2019, 9:28 AM EST




          Ms. Zabar
            - - - Forwarded message - - -
            From: Maya Zabar <mszabar@yahoo.com>
            Date: May 29, 2017 4:17 PM
            Subject: APPR question
            To: Alice O'Neil <aoneil@uft.org> ,Jason Agosto <jasonagosto1978@yahoo.com> ,Andrew Savage
            <andrewvsavage88@gmail.com>
            Cc:

                Hi Alice.

                This is the updated observation from Urena. He made a tiny change (leaving out the direct mention of
                the expunged observation), but it is essentially the same. Just because he doesn't mention the earlier
                observation directly, doesn't mean he wasn't influenced by it. I did not sign off to agreeing with his
                decision.

                I also wanted to know the status of my last APPR. Should I assume no news is good news? Thanks.

                - - - - - - - - - - - - - M s . Maya Zabar




            Ms. Zabar




1 of 1                                                                                                            1119/2019,9:46 AM
                                                                P140
Yahoo Mail - Fwd: Harrassrnenl at Art and Design HS
                     Case 1:18-cv-06657-PGG             Document 70-11 Filed https://rna
                                                                             06/21/19    il. yahoo.
                                                                                               Page co rnld/folders/2/rnessages/I2236
                                                                                                        23 of 27



           Fwd: Harrassment at Art and Design HS

           From: Ms. Maya Zabar (mszabar@yahoo.com)

           To:     bglass@ghnylaw.com

           Date: Monday, January 7, 2019, 9:18AM EST




           Ms. Zabar
           - - - Forwarded message---
           From: Maya Zabar <mszabar@yahoo.com>
           Date: Nov 11,2016 5:51AM
           Subject: Harrassment at Art and Design HS
           To: Alice O'Neil <aoneil@uft.org>,Jasonagosto1978 <jasonagosto1978@yahoo.com>,Michael Mulgrew
           <mmulgrew@uft.org>,Jeffrey Bernstein <jbernstein@uft.org>,Dwayne Clark <dclark@uft.org>
           Cc:

              Hi Alice.

              First, I've attached a PDF of copies of lesson plans he wanted staff to use as models for what he expected
              on our lesson plans every day. This was given to us during a lesson planning PD on Election Day. He
              even said, during the PD, "And even these plans aren't perfect. There's always room for improvement." If
              you look at these plans, some of them are pages long. This is his daily expectation of teachers.

             Additionally, I had my disciplinary hearing about unprofessional conduct with Mr. Urena yesterday,
             Thursday Nov. 10, 2016. He said Sari Perez overheard Barbara Komansky, you and I talking about Ms.
             Rosales the day you were here about 2 weeks ago. I admitted we all chatted, but did not fully recall the
             conversation. Regardless, we were in a public area, with no students around. I did nothing wrong, which
             I pointed out to him when I explained that we were forced to be in the lobby because the location we were
             designated to be in was locked. I also mentioned I had first amendment rights, like anyone else. He told
             me that he did not want us chatting, unless it was behind closed doors. He specifically mentioned we had
             a UFT office for exactly such things; but the office is right outside Ms. Perez's office. I want to point out
             that Barbara did NOT receive any such disciplinary hearing, even though she was also there for the
             conversation and Ms. Perez overheard her in the conversation, too. Mr. Urena then seemed to accuse
             me to sowing seeds of dissension and mutiny in the students. He questioned me about a student who's
             been requesting to be in my class from Ms. Rosales's AP class for a couple of weeks. This student was
             transferred into my class for a day, then put back into AP. He wanted to know what I told the student
             regarding switching classes. I explained I tell all students the same thing: go to guidance, and if they still
             don't like it, to have their parents contact guidance. When the student asked me if I had room in my class,
             I checked my roster and let her know I did. Mr. Urena doesn't want me providing this sort of information to
             the students any longer. He said my behavior was unprofessional and that what I did was wrong.

             This disciplinary hearing has proven his targeting of me. He didn't call Barbara in, who was mentioned by
             Ms. Perez to him as much as I was. He's accusing me of instigating the students to misbehave, which is
             so beyond who I am that it's insulting to be accused of this. I feel I must go to the EEOC and file a formal
             complaint.

             - - - - - - - - - - - - - M s . Maya Zabar



           Ms. Zabar




I of I                                                                                                              I/19/20I9, 9:40AM

                                                                 P141
     I
v/

                               Case
         Yahoo Mail - Fwd: Issues        High School of Art and Design
                                  at the1:18-cv-06657-PGG          Document                  https://mail.yahoo.com/d/folders/21/messages/8932
                                                                                 70-11 Filed 06/21/19       Page 24 of 27

                           -·
                     Fwd: Issues at the High School of Art and Design

                     From: MJ Pohl (maeve.exe@gmail.com)                                \%~2-V
                     To:     mszabar@yahoo.com

                     Date: Tuesday, February 6, 2018, 9:10AM EST



                     - - - - Forwarded message ------
                     From: "Ariella Patchen" <ap73999@gmail.com>
                     Date: Feb 5, 2018 3:44PM
                     Subject: Fwd: Issues at the High School of Art and Design
                     To: "MJ Pohl" <maeve.exe@gmail.com>
                     Cc:


                     ----- Forwarded message -----
                     From: Jessica Klonsky <jessklonskv@gmail.com>
                     Date: Wed, Jan 3, 2018 at 8:48 AM
                     Subject: Re: Issues at the High School of Art and Design
                     To: ariella pat <ap73999@gmail.com>


                     Hi Ariella,

                     I feel for your former school and its teachers and students. I am a teacher and a parent of two students in
                     the NYC public schools and I've been in battles with bad principals both as a teacher and as a parent. In
                     both cases, we got lid of the principal but it took a lot of organizing and work. I can tell you a little about the
                     battles I've been involved in and maybe you can share that with the teachers and other contacts you have at
                     Art and Design.

                     For ten years I taught at EBC High School for Public Service in Bushwick, a small school with strong
                     community connections that I loved. After the founding principal retired, we ended up with a truly unstable
                     man, Barnaby Spring, in charge and it took 4 years to get rid of him. During that time, it was a hard place to
                     be and many of the things that made our school successful-our advisory program, a strong public service
                     program, etc fell apart because they required the cooperation of teachers and administration. The union
                     was not very helpful. However, through some teacher activist connections with NY CORE and MORE, we
                     met with teachers at Humanities Prep, where our principal had worked before and they had also organized
                     to get rid of him. We learned that there was a pattern of unstable behavior and it confirmed for us that we
                     needed to get lid of him. What helped us was organizing with the community group that sponsored our
                     school Eastern Brooklyn Congregations. They have some political pull and when they sided with the
                     teachers and started helping us organize, the DOE finally stepped in and got rid of him.

                     At my childrens' elementary school, PS 193, the long-time principal retired and was replaced by Tammy
                     Flynn who immediately got into a conflict with the Parent's Association over many changes to the curriculum
                     and in long-standing policies that just seemed designed to antagonize highly-involved parents. The main
                     issue came when she had the Treasurer of the PA arrested after he got angry that his son was not allowed
                     to go to the bathroom during lunch. The Parent's Association got very involved in getting lid of her after
                     that-they had pickets outside the school, got local press involved, and over the following summer, she was
                     removed and replaced by a new principal who has been able to forge positive relationships with everyone.

                     These experiences have shown me that what gets lid of bad principals is getting people unified and putting
                     some light on the situation from outside. The DOE will not respond to concerns by teachers and parents
                     unless they have to because supporting the principals becomes more publicly damaging to them than
                     getting rid of them. If you look at the battles over bad principals at Townsend Harris and Central Park East in
                     the past year you see the same thing- a long battle but the bad press makes the DOE act.

         1 of 4      I'd say the main things to do are to get organized: Teachers need to be united. If they have a decent 111912019, IO: 14 AM

                                                                             P142
Yahoo Mail - Fwd: Issues at the1:18-cv-06657-PGG
                      Case      High School of Art and Design                  https://mail.yahoo.cornld/folders/21/messages/8932
                                                          Document 70-11 Filed 06/21/19       Page 25 of 27

          '-Chapter Leader (union rep), that person needs to start organizing meetings whether or not the UFT is
            helping or not. Does Art and Design have an active Parent's Association? If so, are they in league with the
            principal or can they unite with the teachers? What about the students-is there a group that can get
            involved-maybe the newspaper, student government or even honor society?

            They should reach out for help and attention. First, once they've united everyone that can be united, they
            should focus on one demand: getting rid of the principal. They should contact their Superintendent and ask
            for the principal's removal. The superintendent will ignore them. Then they should start making noise-
            pickets, actions, press releases, get some reporters there and just keep on doing that until the DOE finally
            has to act. Even small press, local neighborhood newspapers and websites have an impact. It doesn't need
            to be the Daily News!

            I think reaching out to MORE (Movement for Rank and File Educators) will help. They are a caucus in the
            union and have a lot of activist educators that can support. https://morecaucusnyc.org/
            I am on sabbatical this year but was the Chapter Leader of my new school for the past two and am on a
            listserve with active chapter leaders, if you like or if your teacher contacts at Art and Design agree, I can
            share your story with them and help make a connection if there isn't one already.

            Here are some articles about past fights at schools to see what others have done:

            P.S. 193:
            https://bklyner.com/ elementary-school-principal- removed-following-outcry-over- fathers-arrest-sheepshead-
            bay/

            Townsend Harris:

            https:/lwww.dnainfo.com/new- york/20170421/flushinq/ townsend-harris-high-school- new-principal-brian-
            condon

            Central Park East:
            https:/lwww.nvtimes.com/2017I 04107/nyregion/anger-over- principal-prompts-parents-to- occupy-east-
            harlem-school- overnight.html



            I hope this is helpful! Let me know if teachers want to get in touch with MORE and I wish you all the best,

            In solidarity,

            Jessica Klonsky




              On Jan 2, 2018, at 10:46 PM, ariella pat <ap73999@qmail.com> wrote:

              Good Evening Ms.Kionsky,

              My name is Ariella Patchen and I am a current student of Professor Sitrin at Binghamton University. I have
              been meaning to write this e-mail for quite some time now, but unfortunately due to the holidays and my
              pretty hectic work schedule this was the only time I was able to sit down.

              Prior to my vacation I had expressed concern to Professor Sitrin about my former high school, the High
              School of Art and Design, and she mentioned that you may be someone that could help. However, before
              I contacted you I wanted to get in touch with members of the staff to not only get their permission but to
              become informed of the latest and most updated news. I do not even know how to express how sad I was
              to see how desperate they are for any external help and resources, and I am hoping that that can be
              achieved for them.

              Under the guidance of the acting principal, Manuel Urena, Art and Design has not been living up to the
2 0r 4        potential I know it is capable of. During his two years in charge about 15-30 staff members have ha9't9"g19, 10:14 AM

                                                                  P143
Yahoo Mail - Fwd: Issues at the High School of Art and Design    https://mail.yahoo .com/d/folders/21/messages/893 2
                     Case 1:18-cv-06657-PGG Document 70-11 Filed 06/21/19       Page   26 of 27

               replace- either because they were fired or left willingly (some because of personal reasons). He has
               replaced missing staff with teachers and administrators from his former high school, Repertory Company
               High School, often hiring them into positions of power (usually as Assistant Principals). Though this does
               not seem unreasonable I believe it is not only unfair to those who have been fired but to the current
               teachers. They become subjected to inconsiderate treatment that is justifief through his relations to his
               team and there exists a lack of concern for their well being. For example, a recent of his hires was the AP
               of Humanities, Ms. Rosales, who I was so unlucky to have as a teacher for Advanced Placement English
               Uterature.

               As a teacher, Ms. Rosales missed approximately 8 classes in the span of three weeks during the first
               month of my senior year. Her lack of enthusiasm and direction when teaching was felt amongst all.
               Eventually she became so unbearable that I dropped the class, coming out of it learning absolutely
               nothing. I was nonetheless disappointed as I have a special love for literature and was extremely excited
               to take the class. I decided to talk to Principal Urena prior to my decision, and he suggested that we have
               a meeting with her about her teaching style and etc. To say the least it did not go well and he took her side
               often excusing her absences and praising her as an AP. The entire tone of the meeting was
               condescending and it made me feel embarrassed that I wished to express concern about my education.

               However, when compared to that of my teachers, my experience with Ms. Rosales seems to pale in
               comparison. As a boss Ms. Rosales is both confusing and demanding, often issuing unreasonable tasks
               at last minute notice. In the words of my former senior English teacher, Maya Zabar, Rosales "terrorizes
               he~· to the point where students have asked if she was okay after an observation. In my own experience I
               have witnessed Ms.Zabar become anxious after a meeting with her and it was extremely difficult to watch.
               Though Ms. Zabar has said some things that I have not necessarily agreed with, I do not believe an
               educator should ever experience that type of mental pressure to the point where their students are
               worrying about their general well being. Over the last year and over my current visits to the school, it has
               become more and more obvious how exhausted these teachers are. There is almost a layer of fear
               existing in the classroom as they are not sure what they should or should not say in fear they will be
               punished and or face repercussions. It is sort of Orwellian in a sense that teachers must censor
               themselves and thus limit the academic experience of their students(not to mention the constant push for
               standardized lessons, but that is another bureaucratic story).

               Principal Urena has not only wiped out many department heads and members but has put an emphasis
               on the wrong goals. One instance of this was his 20,000$ donation to the schools Drama Club. I bolded
               this because I must express how concerning it is to me that he used school resources for this matter while
               some of our art departments are underfunded. As a Career and Technical Education school we specialize
               in giving students proper training in their desired fields. We offer seven majors- Illustration, Cartooning,
               Animation, Photography, Graphic Design, Film, and Fashion- theater is NOT one of them. It is extremely
               upsetting to see him make use of well needed funds on a club. In regards to why he has done so, it is
               assumed that he has a special love of the performing arts given his former position at a school so focused
               on such. It has even been speculated that he wishes to bring drama as a new major. While this may not
               seem like such a big issue, many students do not feel as if it is fair that Drama Club receives this sort of
               special attention and they are not for the idea of a new major.

               His use of the school's budget is especially concerning knowing that there are only a select number of
               language classes being offered. In my senior year I believe there were four Spanish classes and there
               was one French class that held both first and third level students. The teacher was forced to spilt her time
               teaching both levels, and when she complained he suggested to give the first levels Ipads to learn from.
               This was especially difficult for me to see knowing how important language is not only in the professional
               world but the academic one. Classes taken in high school could easily translate into college credit, which
               not only looks great on an application but saves money!

               Moreover, when we look at Urena's absurd approach to class scheduling, nothing stands out more to me
               than the Advanced Placement level Chemistry classes. When I took this class as a junior, I had two well
               needed periods. The content level of this class was extremely dense and the two periods allowed us to be
               better prepared for the examination. And yet in my senior year Urena cut out the double period and has
               done the same for this current school year. However, he has made two AP level classes- one with ten
               students and another with about 20- and instead of combining them to get the double periods has kept
               them separated. It just makes absolutely no sense to me. The teacher is not only frustrated but concerned
               for his students because the missing 45 minutes really deducts from how much material he is able to fit in.
3 of 4         Once again I must express how upsetting this is as it is college credit on the line! I sincerely hope yt)U~019, 10:14 AM

                                                                  P144
Yahoo Mail - Fwd: Issues
                     Caseat the1:18-cv-06657-PGG
                                High School of Art and Design                  https://mail.yahoo.com/d/folders/21/messages/8932
                                                          Document 70-11 Filed 06/21/19       Page 27 of 27
           .;
          ...... sense my frustration.

                Urena's special favors do not stop at his donations to the Drama Club. It is suspected that he has not
                been opposed to changing grades for students that are not in shape to graduate.Though I do not have
                proof of this myself I believe there are teachers that do. On my most recent visit I have also been informed
                that he has also tampered with the school's graduation records, often sending failing seniors to credit
                recovery schools last minute to make it seem like the school is performing better than it actually is.

                The teachers at Art and Design have been actively trying to fight Principal Urena. Over the last two years
                they have tried to get the attention of their Union but have not been taken seriously. As a student I have
                witnessed them dress in all black and take part in silent protests. I have also firsthand experienced
                Urena's unkind and uncaring attitude. In all my meetings with him he has been condescending and
                unconcerned with my issues. One example of this is how he had put in a substitute teacher to monitor the
                AP English Language exam, and how she, not knowing the rules, collected our exams 7-17 minutes early.
                When I asked Urena to apologize for jeopardizing our exam he called me a child. My class had to have
                every one of our parents call him to make sure he contacted the AP Board and had this taken seriously.

                I am nervous for the future of Art and Design. This school has given me so much of what I love- a
                knowledge for art, a thirst for knowledge, and some of the best friends I could ever ask for. Seeing it in
                such shape is devastating, and I do not want to lose MORE of the teachers that I respect and cherish so
                much. These are amazing educators who not only are so skilled and knowledgeable but have a true
                passion for their subject. It physically hurts me to see how exhausted and beat down they are. I am
                hoping you can help us and offer us guidance and direction towards fixing this. Thank you so much for
                taking your time to read this. I can not even express how much it means to all of us.

                All the best,
                Ariella Patchen
                REDACTED




4of4                                                                                                                1/19/2019, 10:14 AM
                                                                   P145
